EXHIBIT A 10.102



 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
STOCK OPTION AGREEMENT



PURSUANT TO THE 2002 LONG-TERM INCENTIVE PLAN

This Agreement is made and entered into this         day of
                         ,              by and between Central Vermont Public
Service Corporation (the "Corporation") and                                   ,
a/an                              of the Corporation (the "Optionee").

Pursuant to the 2002 Long-Term Incentive Plan (the "2002 LTIP"), the
Compensation Committee of the Board of Directors of the Corporation has
determined on                          ,             , that the Optionee is to
be granted, on the terms and conditions set forth herein in the attached copy of
the 2002 LTIP, an option (the "Option") to purchase shares of the Corporation's
Common Stock and hereby grants such Option. It is intended that the Option not
qualify as an "Incentive Stock Option" within the meaning of Section 422A of the
Internal Revenue Code of 1986, as amended (the "Code").

Number of Shares and Option Price
.

The Option is to purchase                shares of the Corporation's common
stock at a price of $     .      per share, which is the average of the high and
low prices on                          ,             .

Summary of terms and conditions
.

 * Can be exercised within                      years
 * Immediately exercisable upon change of control event
 * Options expire three (3) months after termination for any reason except
   death, disability or retirement.
 * Options expire one (1) year after termination due to death, disability or
   retirement

IN WITNESS WHEREOF, the parties have executed the              Stock Option
Agreement on the day and year first above written.

 

 

Central Vermont Public Service Corporation

By:
                                                                                                
       Chair of the Board of Directors


 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing              Stock Option Agreement and to all the terms and
provisions of the Plan herein incorporated by reference.



                                                                            


Optionee

                                             


Date